DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: Amended claims 1, 4, 5, and 7 on the next page are allowable over the art of record because the art of record does not teach or suggest at least the combination of interrelated steps or elements recited in the claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
An examiner’s amendment to the record appears on the next page.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

arranging an EM signal detection system near a sparker source;
releasing, by the sparker source, an electromagnetic pulse concomitantly in a discharge and mechanical energy output process, and observing an electromagnetic response generated by the earth under the excitation of the electromagnetic pulse by means of the EM signal detection system for extracting distribution information of geo-electrical parameters; 
moving the EM signal detection system to a new position along with the sparker source when the sparker source moves, while keeping their positions relative to each other unchanged; and repeating the above process after the movement is completed; and
observing and recording an actual current waveform of the sparker source discharge process through a waveform recording device.
2. (CANCEL)
3. (CANCEL)
4. The method of claim 1, characterized by further comprising:
sending, through a control unit, a synchronous control signal to the sparker source, a response observation device used for observing and recording an earth response electromagnetic field in an EM signal detection system and the waveform recording device, wherein the synchronous control signal appoints the working time of the sparker source, the response observation device and the waveform recording device;
wherein the working time is appointed as follows: the response observation device and the waveform recording device are started before the sparker source discharges and induces oscillation, and stop working a period of time after the sparker source finishes discharge.

the sparker source, releasing mechanical energy to excite the earth and also releasing electromagnetic energy in the form of electromagnetic pulses in a discharge process; 
the response observation device, used for observing, at a specified position, an electromagnetic response signal generated by the earth under the excitation of the electromagnetic pulses;
the waveform recording device, used for observing and recording the actual current waveform of the sparker source discharge process;
wherein the waveform recording device further comprises:
a current waveform recording sensor for observing the actual discharge current waveform of the sparker seismic source; and
a current waveform recording unit for recording the current waveform,
wherein the working time of the waveform recording device is appointed by a synchronous control signal sent by the control unit.
6. (CANCEL)
7. The system of claim 5, characterized by further comprising:
the control unit, used for sending a synchronous control signal to the sparker source, the response observation device and the waveform recording device, wherein the synchronous control signal appoints the working time of the sparker source, the response observation device and the waveform recording device.
8. (CANCEL)
9. (CANCEL)
10. (CANCEL)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645